TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00314-CV



                        Eureka Holdings Acquisitions, L.P., Appellant

                                                v.

                            Marshall Apartments, LLC, Appellee


               FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-16-005630, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                           MEMORANDUM OPINION

PER CURIAM

               On June 6, 2022, appellant Eureka Holdings Acquisitions, L.P., filed a motion to

abate this appeal pending the outcome of other causes before this Court. Appellee Marshall

Apartments, L.L.C., timely responded by reserving its rights with respect to certain disputed

facts presented in the motion; Marshall Apartments nevertheless agreed that abatement is proper.

We therefore grant the motion and abate this cause. See Tex. R. App. P. 42.1. Appellant should

update this Court as to the status of this appeal within thirty days of the Court’s disposition of

cause No. 3-22-00313-CV. Failure to do so may result in dismissal of this appeal.




Before Chief Justice Byrne, Justices Triana and Smith

Abated

Filed: August 12, 2022